DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1 in view of Thielvoldt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aszenbrenner et al. US6746235.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a fuel plumbing system comprising hoses that are configured to convey said fuel from the central fuel reservoir to the local reservoir of the torch” which utilizes the generic placeholder “system” with the function of conveying fuel to the reservoir of the torch.  The limitation is interpreted in light of ¶59 of the specification. 
 “a refueling apparatus configured to cause the fuel to flow from the central reservoir through the fuel plumbing system to the local fuel reservoir of the torch, the local fuel reservoir being automatically refilled thereby”. Which utilizes the generic placeholder “apparatus” coupled with functional language.  Instant specification fails to clearly link structure to the claimed function. 
 “wireless communication apparatus”, in claim 1 which utilizes the generic placeholder “apparatus” coupled with the function of communicating wirelessly.  The limitation is interpreted in light of ¶63 of the specification. 
“a torch igniting mechanism” in claim 10, which utilizes the generic placeholder “mechanism” coupled with the function of igniting a torch.  The limitation is interpreted in light of ¶65 of the specification. 
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 6, 8, 9, 10, 13, 14, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a fuel plumbing system comprising hoses that are configured to convey said fuel from the central fuel reservoir to the local reservoir of the torch”. The specification as originally filed is silent to this feature.  The limitation constitutes new matter.
Claims 2, 4, 5, 6, 8, 9, 10, 13, 14, 16 contain new matter by virtue of dependency.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 6, 8, 9, 10, 13, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a refueling apparatus configured to cause the fuel to flow from the central reservoir through the fuel plumbing system to the local fuel reservoir of the torch, the local fuel reservoir being automatically refilled thereby” which utilizes the generic placeholder “apparatus” coupled with functional language.  Instant specification fails to clearly link structure to the claimed function.  
Claim 1 recites “a fuel plumbing system comprising hoses that are configured to convey said fuel from the central fuel reservoir to the local reservoir of the torch” which utilizes the generic placeholder “system” with the function of conveying fuel to the reservoir of the torch.”
the entire claimed function and to clearly link the structure, material, or acts to the function.
While instant specification does disclose a pump, reservoir, and plumbing, claim 1 previously establishes a fuel plumbing system comprising hoses that are configured to convey said fuel from the central fuel reservoir to the local reservoir of the torch.  The fuel plumbing system and the refueling apparatus appear to overlap in function.  It becomes unclear what structure corresponds to the fuel plumbing system and what structure corresponds to the refueling apparatus.  The refueling apparatus does further require the function of “the local fuel reservoir being automatically refilled thereby”.  Instant specification fails to clearly link or disclose the corresponding structure for this function.  
Examiner’s position can be better understood from two key questions of scope 
a) How does the scope of the refueling apparatus differ from the scope of the plumbing system and central reservoir previously recited, and 
b) what structure, disclosed in the specification, corresponds to the function of the local fuel reservoir being automatically refilled [by the refueling apparatus]”.
Examiner turns to the guidance provided in MPEP 2181 III:  
The corresponding structure, material, or acts may be disclosed in the original drawings, figures, tables, or sequence listing. However, the corresponding structure, material, or acts cannot include any structure, material, or acts disclosed only in the material incorporated by reference or a prior art reference. See Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317, 94 USPQ2d 1261, 1267 (Fed. Cir. 2010) (stating, "[s]imply mentioning prior art references in a patent does not suffice as a specification description to give the patentee outright claim to all of the structures disclosed in those references."); Atmel Corp. v. Info. Storage Devices, Inc., 198 F.3d 1374, 1381, 53 MPEP 2181 III.  [bolding added]
If the corresponding structure, material or acts are described in the specification in broad generic terms and the specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S. Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby incorporated by reference), Office personnel must review the description in the specification, without relying on any material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Default Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. ("The inquiry under [35 U.S.C.] § 112, ¶ 2, does not turn on whether a patentee has ‘incorporated by reference’ material into the specification relating to structure, but instead asks first ‘whether structure is described in the specification, and, if so, whether one skilled in the art would identify the structure from that description.’"). MPEP 2181 III.  [bold added]

Applicant’s arguments filed 01/31/2022 page direct the examiner to the parent applications for support of these limitations.  Instant specification is silent to the term “refueling apparatus” and the function of automatically refilling.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1 recites “wherein the torch, while interconnected with the central reservoir by the fuel plumbing system, is otherwise structurally independent and separate from the central reservoir, and from any other torches that are in fuel communication with the central reservoir”.  The scope of this negative limitation is unclear.  The exclusionary provision is supported by parent application US10842146, Col. 3 Ln. 5-15.  Best illustrated in instant Fig. 8 and Fig. 9, this limitation clearly allows for the torches to be structurally supported by the ground or Earth.  Thus, some common support is within the scope of the claim. 
Examiner considers Fig. 3 of US10842146, parent applications to which applicant points to support.  Fig. 3 of US10842146 clearly shows a plurality of torches sharing structural connections.  However, the plumbing system is at least partially integrated into the deck.  Col. 8 Ln. 27-42 of US10842146 teaches that the plumbing system may be cooperative with structural elements of decks, fences, rails, and benches.  It is unclear from the claims and specification what structural connections could be considered part of the plumbing system.
Examiner considers the prior art.   Thielvoldt US20130149651 Fig. 6 depicts a plurality of torches structurally supported by a stage.  Thielvoldt (‘627) US20150047627 discloses a plurality of independent 
It is unclear whether such devices placed on a common stage, building, roof, or deck other manmade structure (as discussed in the prior art) would avoid the claims.  It is unclear whether devices simply placed upon or resting on a stage or other structure such as in Thielvoldt US20130149651 Fig. 6 would avoid the claims.  
Thus, the scope of the exclusionary limitation cannot be clearly ascertained. 

Claims 2, 4, 5, 6, 8, 9, 10, 13, 14, 16 are indefinite at least by virtue of dependency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielvoldt et al. US20130149651 in view of Aszenbrenner et al. US6746235.
Regarding claim 1, Thielvoldt et al. US20130149651 discloses a torch having a plug penetrating an outer wall of the torch, the torch comprising; 
	a torch comprising a local fuel reservoir within an outer wall thereof; 

		a plug assembly comprising:
a plug body attached to the outer wall of the torch (Fig. 2A, Fig.2B, modules 210, 260), 
said plug body penetrating through the outer wall of the torch so that a first portion of the plug body extends outside of the outer wall of the torch while a second portion of the plug body extends inside of the outer wall of the torch (seen in Fig. 2A and Fig. 2B, modules 210 and 260 penetrates through housing 222),
an electronic controller (micro-controller 262, Fig. 2B); 
a wireless communication apparatus cooperative with the electronic controller (210; 260, ¶55); and 
a temperature sensor in electrical communication with the electronic controller (temperature sensor, ¶86, additional features seen in Fig. 2B, ¶86), 
 wherein said electronic controller is able to monitor sensed information provided by the temperature sensor (¶69, ¶85, ¶86). 
said electronic controller being controlled remotely by wireless communication of a remote computing device with the wireless communication apparatus and the electronic controller (¶100, master controller).
wherein the torch, is otherwise structurally independent from any other torches (Figures).
Thielvoldt does not expressly disclose
a central fuel reservoir configured to contain a combustible liquid fuel; 
a fuel plumbing system comprising hoses that are configured to convey said fuel from the central fuel reservoir to the local reservoir of the torch; and 

wherein the torch, while interconnected with the central reservoir by the fuel plumbing system, is otherwise structurally independent and separate from the central reservoir, and from any other torches that are in fuel communication with the central reservoir.

Aszenbrenner et al. US6746235 discloses a system that is able to automatically refuel a torch, the system comprising: 
a central fuel reservoir configured to contain a combustible liquid fuel (Fig. Fig. 6, reservoir 12); 
a torch comprising a local fuel reservoir within an outer wall thereof (Fig. 6, local reservoir 1); 
a fuel plumbing system comprising hoses that are configured to convey said fuel from the central fuel reservoir to the local reservoir of the torch (Fig. 5, pipes 3); and 
a refueling apparatus configured to cause the fuel to flow from the central reservoir through the fuel plumbing system to the local fuel reservoir of the torch, the local fuel reservoir being automatically refilled thereby (as best understood, the wick and vacuum system of Aszenbrenner achieves the function of automatic refueling, see claim 1); 
wherein the torch, while interconnected with the central reservoir by the fuel plumbing system, is otherwise structurally independent and separate from the central reservoir, and from any other torches that are in fuel communication with the central reservoir (Fig. 6), examiner views the embodiment of Fig. 6 as a single torch comprising a plurality of wicks).
Aszenbrenner teaches that these features provide the benefit of automatically refueling the torch thereby maintaining a constant fuel supply (abstract). 


Regarding claim 6, the modified Thielvoldt further teaches the system of claim 1, wherein the torch includes a fuel level sensor (Thielvoldt, 268).
Regarding claim 8, the modified Thielvoldt further teaches the system of claim 1, wherein torch includes a pressure sensor (Thielvoldt, ¶86).
Regarding claim 10, the modified Thielvoldt further teaches the system of claim 1, wherein the torch includes a torch igniting mechanism (Thielvoldt, igniter 270).
Regarding claim 13, the modified Thielvoldt further teaches the system of claim 1, wherein the torch includes a global positioning system receiver (Thielvoldt, ¶54, 258).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielvoldt et al. US20130149651 in view of Aszenbrenner et al. US6746235 in view of Poyer US4667278.
Regarding claim 2, Thielvoldt does not expressly teach the system of claim 1, wherein the plug body is configured for attachment to the outer wall of the torch by at least one of magnetic attachment, welding, and gluing.
Poyer US4667278 teaches an outdoor fixture lighting fixture with electrical components wherein the exterior components of the device are attached using epoxy glue thereby providing a water-proof seal (Col. 3 Ln. 3-12).  
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to attach the exterior components of Thielvoldt with epoxy glue as taught by Poyer since 
Regarding claim 5, Thielvoldt does not expressly teach the system of claim 1, wherein the body plug is configured to form a liquid-tight seal with the outer wall of the torch.
Poyer US4667278 teaches an outdoor fixture lighting fixture with electrical components wherein the exterior components of the device are attached using epoxy glue thereby providing a water-proof seal (Col. 3 Ln. 3-12).  
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to attach the exterior components of Thielvoldt with epoxy glue as taught by Poyer since doing so amounts to a known technique for attaching components of an outdoor lighting device with the known predictable results of providing a water-proof seal thereby protecting internal electrical components from water.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielvoldt et al. US20130149651 in view of Aszenbrenner et al. US6746235 in further view of Bourne US4974134. 
Regarding claim 4, the previously combined references do not expressly disclose the system of claim 1, wherein the plug is configured for attachment to outer wall of the torch by at least one of: 
threaded engagement of male threads included on the insertable portion with female threads provided in a rim of the hole provided in the outer wall of the torch; 
attachment by friction between the insertable portion and the rim of the hole provided in the outer wall of the torch; and 

Bourne US4974134 teaches an outdoor lighting fixture attached with a low friction seal thus preventing soil, water or other forms of moisture from getting inside the housing (Col. 5 Ln. 31-37).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combined reference with a friction seal as taught by Bourne, since doing so amounts to a known technique for attaching outdoor lighting fixtures in the art with the known predictable results of preventing soil or water from getting inside the housing.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielvoldt et al. US20130149651 in view of Aszenbrenner et al. US6746235 in view of Bauswell et al. US20170254532.
Regarding claim 9, Thielvoldt does not expressly teach the system of claim 1, wherein the torch includes a tilt sensor.
	Thielvoldt teaches that the sensors may include any other type of sensor known in the art (¶86).
Bauswell et al. US20170254532 teaches a control system for a fuel burning device including a tilt sensor which detects when the device has turned over thereby detecting unsafe conditions, ¶7. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a tilt sensor, as taught by Bauswell, since doing so amounts to a known sensor in the field of fuel burning devices with the known predictable results of detecting when the device has turned over thereby detecting unsafe conditions.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielvoldt et al. US20130149651 in view of Aszenbrenner et al. US6746235 in view of Wagner et al. US20160113094.
Regarding claim 14, Thielvoldt does not expressly teach the system of claim 1, wherein the electronic controller is configured to establish a unique electronic torch id, whereby temperature sensor can be monitored by the remote computing device even if the remote computing device is in wireless communication with a plurality of plugs according to claim 1 that are attached to a corresponding plurality of torches.
Wagner et al. US20160113094 teaches in the field of lighting control systems wherein each node (comprising a lighting control device) is provided with unique ID such that a remote server can sent an instruction or query to a particular lighting fixture (¶45). 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device such that the controller is configured to establish a unique ID, as taught by Wagner, since doing so amounts to a known technique in the field of lighting fixture control with the known predictable results of allowing a remote server to send an instruction or query to a particular lighting fixture

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielvoldt et al. US20130149651 in view of Aszenbrenner et al. US6746235 in view of in view of Masterson US20130101946.
Regarding claim 16, Thielvoldt does not expressly teach the system of claim 1, wherein the liquid fuel contains an insect repellant substance.
Masterson US20130101946 teaches a liquid fuel burning device wherein the fuel contains an insect repellant (¶38). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with insect repellants in the fuel, as taught by Masterson, . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DEEPAK A DEEAN/Examiner, Art Unit 3762                            

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762